— Proceeding by petitioner (1) for an order declaring the respondent Martin A. Berchenko, an attorney, admitted to practice by this court on March 23, 1977, under the name Martin Allen Berchenko, to be suspended from the practice of law upon his conviction of a "serious crime”, pursuant to Judiciary Law § 90 (4) (f). On March 3, 1984, the respondent was convicted in the District Court of Nassau County, upon his plea of guilty, of conspiracy in the sixth degree a class B misdemeanor (Penal Law § 105.00) and criminal possession of a controlled substance in the seventh degree a class A misdemeanor (Penal Law § 220.03); and (2) authorize the Grievance Committee for the Second and Eleventh Judicial Districts to institute and prosecute a disciplinary proceeding in this court against Martin A. Berchenko.
Motion by respondent (1) to lift or vacate the automatic suspension from the practice of law which arises upon the conviction for a "serious crime”, assuming that this court deems the conviction to be such a "serious crime”, pending the hearing and determination of any proceeding which may be instituted against respondent as a result thereof and (2) to stay the provisions of this court’s rules (22 NYCRR 691.10 [c] and [d]) relative to the giving of notice by said attorney of his suspension, to his clients (Jacoby & Meyers).
Motion denied. This court finds that the conviction of the *760respondent was for "serious crimes” and he shall remain suspended until further order of this court.
Pursuant to statute (Judiciary Law § 90) the Grievance Committee for the Second and Eleventh Judicial Districts is hereby authorized to institute and prosecute a disciplinary proceeding in this court as petitioner against the respondent based upon the acts of professional misconduct which constituted the facts alleged in the criminal proceedings.
Robert H. Straus, Esq., Chief Counsel to the Grievance Committee for the Second and Eleventh Judicial Districts, Suite 1200, Municipal Building, Brooklyn, New York, is hereby appointed as attorney for the petitioner in such proceeding. Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.